EXHIBIT 99.1 YUME, INC. 2015 Cash Incentive Plan Purpose . The purpose of this 2015 Cash Incentive Plan (this “Plan”) is to motivate and reward eligible employees by making a portion of their cash compensation dependent on the achievement of certain performance goals related to the performance of YuMe, Inc. (the “Company”). The Committee (as defined below) shall be responsible for the general administration and interpretation of this Plan and for carrying out its provisions, including the authority to construe and interpret the terms of this Plan. The “Committee” shall mean the Compensation Committee of the Board of Directors. Participants .
